The petitioner, Dean Simpson, by an original petition filed, claims that he is restrained of his liberty by A. Garland Marrs, sheriff of Tulsa county, Okla., and Buck Walz, sheriff of Cole county, Mo.; that he is restrained for the state of Missouri on an extradition warrant which alleges that your petitioner, Dean Simpson, committed the crime of selling securities without a license, in the state of Missouri.
Petitioner further alleges that his restraint is illegal and unauthorized for the reason that he is not a fugitive from the state of Missouri, and that the complaint upon which the Governor of Oklahoma issued said warrant was not and is not sufficient upon which to issue a warrant. That the said complaint discloses on its face it was not verified on oath and fails to state a crime.
The petitioner appeared by his attorney, W. C. Henneberry; and the sheriffs appeared by the county attorney of Cole county, Mo., and Sam H. Lattimore, Assistant Attorney General, and Fred Cunningham, Pardon and Parole Officer, representing the state of Oklahoma.
It appearing to the court that the petition upon which the extradition warrant was issued was not properly sworn to or verified as required by law, the case was continued until May 14, 1937, at 10 o'clock a.m. On said *Page 271 
date, to which the case was continued, the petitioner by written letter advised the court that an adjustment had been made, and confessed that the writ should be denied.
It is therefore the judgment of this court that the petitioner, Dean Simpson, having confessed that he did not desire to prosecute the case, the petitioner is not entitled to the relief prayed for. The writ is denied.